DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/06/2020 has been entered. Claims 1-2. 5-10, and 12-14 remain pending in the application, claims 3-4, 11, and 16-20 have been cancelled, and claims 21-28 have been added. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Non-Final Office Action mailed 08/20/2020.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record (Balbierz et al.) for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US PGPub 2015/0272763) in view of Stack et al. (US PGPub 2005/0096673), hereinafter known as “Balbierz” and “Stack,” respectively.
With regards to claim 1, Balbierz discloses (Figures 1A-18) a method of reducing a volume of a stomach of a patient (Paragraph 2), the method comprising:
(a) inverting a portion of a stomach wall to thereby create an inverted portion (pocket 2), wherein the stomach wall has an inner surface and an outer surface (Figure 13C to Figure 13D); 
(b) positioning an expandable member 10 adjacent to the outer surface of the stomach wall (Figure 13D); 
(c) expanding the expandable member 10 to thereby expand the inverted portion 2 (Figure 13D to Figure 13E), wherein the expanded expandable member 10 has a first outer diameter; and 
(d) cinching a base region (portion of the stomach getting cinched by retention band 12 and pledgets 60) of the inverted portion 2 (Figure 18) to thereby capture the expanded expandable member 10 in the expanded inverted portion (Figure 13E), wherein cinching comprises applying a cinch diameter to the base region when a first portion of the outer surface contacts a second portion of the outer surface.
Balbierz is silent wherein expanding and cinching provide a cinch diameter to first outer diameter ratio from approximately 0.5:1 to approximately 0.9:1.
However, Stack teaches (Figure 18) wherein a ratio of the cinch diameter to the first outer diameter is approximately 0.5:1 to approximately 0.9-1 (see annotated figure 18 below).

    PNG
    media_image1.png
    413
    483
    media_image1.png
    Greyscale

The device of Balbierz functions similarly to the device of Stack in that both devices comprise an expandable member in the stomach to reduce the volume therein. Both devices also comprise of a cinch assembly to cinch the stomach wall used in reducing the volume. These devices are both routed through the esophagus in a contracted state and then expanded once within the stomach. Because both devices travel and function in a similar manner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Balbierz to have the cinch diameter to first outer diameter ratio of Stack. The claimed ratio (silent in Balbierz) is a known ratio for achieving the same purpose, as explained above in Stack. According to MPEP 2144.05 II.B, a result-effective variable rationale may be applied towards the cinch diameter to first outer diameter ratio since there are a finite number of identified, predictable solutions a person of ordinary skill has a good reason to pursue.
With regards to claim 2, Balbierz further discloses wherein cinching the base region comprises cinching a cinch assembly 12/60 around the inner surface of the stomach wall at the base region of the inverted portion 2 (Figure 18).
With regards to claim 5, Balbierz further discloses urging the cinch assembly against the inner surface of the stomach before inverting the portion of the stomach wall (Figure 13C; Paragraph 40 – retention band 12 is inserted down the esophagus into the stomach using an endoscopic instrument).
With regards to claim 6, Balbierz further discloses wherein the cinch assembly 12/60 forms a loop (Figure 13C, 12 is shown as a loop), wherein the inverting a portion of the stomach wall comprises pulling the portion of the stomach wall through the loop (Figure 13C to Figure 13D).
With regards to claim 7, Balbierz further discloses wherein inverting a portion of the stomach wall comprises: 
(i) passing an expandable member instrument 46 through the loop 12and further the stomach wall (Figure 13B), 
(ii) partially expanding the expandable member 10 outside of the stomach wall (Figure 13C), and 
(iii) pulling the expandable member instrument 46 proximally to thereby pull the portion of the stomach wall through the loop 12 (Figure 13D; Paragraph 42).
With regards to claim 8, Balbierz further discloses wherein the loop 12 forms a first inner diameter before inverting the portion 2 of the stomach wall, wherein partially expanding the expandable member 10 outside of the stomach wall (transition from Figure 13B-13C) comprises expanding the expandable member 10 to define a second outer diameter, wherein the second outer diameter is smaller than the first inner diameter (first inner diameter of the loop 12 is larger than a second outer diameter of a partially expanded expandable member 10 outside the stomach wall (transition from Figure 13B-13C); the expandable member in its partially expanded state is not the final state as shown in Figure 13C, therefore a transitional diameter from Figure 13B-13C results in a smaller second outer diameter).
With regards to claim 9, Balbierz further discloses wherein expanding the expandable member 10 to thereby expand the inverted portion 2 comprises expanding the expandable member 10 to define the first outer diameter, wherein the first outer diameter is larger than the second outer diameter (diameter of 10 in Figure 13E is greater than the diameter of 10 in Figure 13C since 10 gets expanded further once it pulls the stomach wall to create the inverted portion 2).
With regards to claim 10, Balbierz further discloses wherein cinching a base region of the inverted portion 2 (Figure 18) comprises actuating the cinch assembly such that the loop (formed by 12) forms the cinch diameter, wherein the cinch diameter is smaller than the first inner diameter (first inner diameter of 10 in Figure 13C).
With regards to claim 12, Balbierz further discloses wherein the expandable member 10 comprises a balloon, wherein expanding the expandable member 10 comprises inflating the balloon (Paragraph 36).
With regards to claim 13, Balbierz further discloses 
(a) advancing an expandable member instrument 46 through an abdominal wall (Figure 13B to Figure 13C); and 

wherein inverting the portion 2 of the stomach wall comprises pushing the expandable member instrument 46 against the outer surface of the stomach wall (expandable member 10 is a part of expandable member instrument 46 and pushes against the outer surface of the stomach wall to create the inverted portion 2).
With regards to claim 14, Balbierz further discloses anchoring an end-grasping instrument (valve 48 in Figure 13G) against the stomach wall from the inside of the stomach at a location on the opposite side of the stomach wall of the distal portion of the expandable member instrument 46.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz/Stack in view of Berg et al. (US PGPub 2009/0062824), hereinafter known as “Berg.”
With regards to claim 21, Balbierz/Stack disclose the method as claimed in claim 1. Balbierz/Stack are silent wherein the cinch assembly includes at least first and second magnetic beads, wherein cinching the base region further comprises magnetically attracting first and second beads to a radially contracted state.
However, Berg teaches (Figures 9 and 15) wherein the cinch assembly 10 includes at least first 20 and second 20 magnetic beads, wherein cinching the base regions further comprises magnetically attracting first 20a and second 20b beads to a radially contracted state (Paragraph 45-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cinch assembly of Balbierz/Stack for the cinch assembly of Berg. The difference between the prior art and the claimed invention is that Balbierz/Stack does not teach a magnetic cinch assembly, but instead discloses a cinch assembly of pledgets/anchors.  Berg teaches (see Figs. 9 and 15) a similar gastric band comprising magnetic beads.  Accordingly, the prior art . 
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz in view of Rioux et al. (US PGPub 2008/0319435), hereinafter known as “Rioux.”
With regards to claim 22, Balbierz discloses (Figures 1A-18) a method of reducing a volume of a stomach of a patient (Paragraph 2), the method comprising:
(a) introducing a cinch assembly 12/60 into the stomach of the patient 
(b) inverting a portion of a stomach wall to thereby create an inverted portion (pocket 2), wherein the stomach wall has an inner surface and an outer surface (Figure 13C to Figure 13D); 
(c) positioning an expandable member 10 adjacent to the outer surface of the stomach wall (Figure 13D); 
(d) expanding the expandable member 10 to thereby expand the inverted portion 2 (Figure 13D to Figure 13E), wherein the expanded expandable member 10 has a first outer diameter; 
(e) forming the cinch assembly into a loop 12; and
(f) cinching a base region (portion of the stomach getting cinched by retention band 12 and pledgets 60) of the inverted portion 2 (Figure 18) using the cinch assembly 12 to thereby capture the expanded expandable member 10 in the expanded inverted portion (Figure 13E).
	Balbierz is silent to introducing a cinch assembly in a linear configuration.
	However, Rioux teaches (Figures 2A-2D) a cinch assembly 200 in a linear configuration (Figure 2A).

	With regards to claim 24, Balbierz in view of Rioux disclose the method of claim 22. Rioux further teaches wherein the cinch assembly 200 includes at least a first 210 and second 240 magnetic beads (Paragraph 36 – distal tip is a first magnetic bead and receiver is a second magnetic bead, both are engaged to each other via strong permanent or electromagnetic components), wherein cinching the base region further comprises magnetically attracting the first and second beads to a radially contracted state (Figures 2C-2D).
	With regards to claim 25, Balbierz in view of Rioux disclose the method of claim 22. Rioux further teaches wherein the loop defines an annular arrangement (Figures 2C-2D).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz/Rioux in view of Stack.
With regards to claim 23, Balbierz in view of Rioux disclose the method as claimed in claim 21. Balbierz in view of Rioux disclose wherein cinching comprises applying a cinch diameter to a base region (Figure 2C-2D). Balbierz in view of Rioux are silent wherein expanding and cinching provide a cinch diameter to first outer diameter ratio from approximately 0.5:1 to approximately 0.9:1.
However, Stack teaches (Figure 18) wherein a ratio of the cinch diameter to the first outer diameter is approximately 0.5:1 to approximately 0.9-1 (see annotated figure 18 below).

    PNG
    media_image1.png
    413
    483
    media_image1.png
    Greyscale

The device of Balbierz/Rioux functions similarly to the method of Stack in that both devices comprise an expandable member in the stomach to reduce the volume therein. Both devices also comprise of a cinch assembly to cinch the stomach wall used in reducing the volume. These devices are both routed through the esophagus in a contracted state and then expanded once within the stomach. Because both devices travel and function in a similar manner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Balbierz/Rioux to have the cinch diameter to first outer diameter ratio of Stack. The claimed ratio (silent in Balbierz/Rioux) is a known ratio for achieving the same purpose, as explained above in .
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz in view of Berg.
With regards to claim 26, Balbierz discloses (Figures 1A-18) a method of reducing a volume of a stomach of a patient (Paragraph 2), the method comprising:
(a) inverting a portion of a stomach wall to thereby create an inverted portion (pocket 2), wherein the stomach wall has an inner surface and an outer surface (Figure 13C to Figure 13D); 
(b) positioning an expandable member 10 adjacent to the outer surface of the stomach wall (Figure 13D); 
(c) expanding the expandable member 10 to thereby expand the inverted portion 2 (Figure 13D to Figure 13E), wherein the expanded expandable member 10 has a first outer diameter.
Balbierz is silent wherein cinching a base region of the inverted portion by magnetically attracting first and second magnetic portions of a cinch assembly to a radially contracted state to thereby capture the expanded expandable member in the expanded inverted portion.
However, Berg teaches (Figures 9, 15, 20) wherein cinching a base region of the inverted portion by magnetically attracting first 120 and second (adjacent 120) magnetic portions of a cinch assembly to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cinch assembly of Balbierz for the cinch assembly of Berg. The difference between the prior art and the claimed invention is that Balbierz does not teach a magnetic cinch assembly.  Berg teaches (see Figs. 9, 15, 20) a similar gastric band comprising magnetic beads.  Accordingly, the prior art references teach that it is known that the cinch assembly of Balbierz and the cinch assembly of Berg are elements that are functional equivalents for providing a cinch to the stomach.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the cinch assembly taught by Berg for the cinch assembly of Balbierz because both elements were equivalents and would have resulted in the predictable results for providing a cinch within the gastric band art. 
With regards to claim 27, Balbierz in view of Berg disclose the method as claimed in claim 26. Berg further teaches wherein the cinch assembly 10 includes a first magnetic bead 20a that includes the first magnetic portion and second magnetic bead 20b that includes the second magnetic portion, the method further comprising maintaining the cinch assembly in an annular arrangement (Figures 5 and 9) so that the at least first 20a and second 20b magnetic beads slide along links 22 to provide a variable effective diameter for the cinch assembly (Paragraph 45-46, 51).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz/Berg in view of Kugler et al. (US Patent 7,695,427), hereinafter known as “Kugler.”
With regards to claim 28, Balbierz/Berg disclose the method as claimed in claim 26. Balbierz/Berg are silent wherein the at least first and second magnetic beads are formed of titanium or nitinol.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Balbierz/Berg for the material of Kugler for the purpose of being biocompatible when exposed to the patient’s body (Col 5 lines 5-13 of Kugler).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	02/03/2021

/WADE MILES/               Primary Examiner, Art Unit 3771